People v Albert (2020 NY Slip Op 04115)





People v Albert


2020 NY Slip Op 04115


Decided on July 17, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 17, 2020

PRESENT: CENTRA, J.P., LINDLEY, NEMOYER, WINSLOW, AND DEJOSEPH, JJ. (Filed July 17, 2020.) 


MOTION NO. (1101/18) KA 14-01531.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vMICHAEL A. ALBERT, ALSO KNOWN AS GOTTI, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.